Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 23, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 23, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00095-CV
____________
 
IN RE FRANCES COMPIAN SPEARY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
February 6, 2007, relator Frances Compian Speary filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Relator also
filed a motion for temporary relief.  See Tex. R. App. P. 52.10.  In the petition, relator asked this
court to compel the Honorable James Blackstock, presiding judge of County Court
at Law Number 3 of Brazoria County, to set aside a November 20, 2006 Order
granting an application to remove the remains of Francisco M. Compian.
Relator
has not established that she is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus and her motion for temporary relief. 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 23, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.